                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 AMANDA FISHER, ET AL.                                            CIVIL ACTION

 VERSUS                                                           NO. 19-2448

 UNITED STATES OF AMERICA,                                        SECTION M (2)
 ET AL.




                                        ORDER & REASONS

       Before the Court is the motion of the United States of America (“the USA”) to dismiss

for lack of subject-matter jurisdiction under Rule 12(b)(1) of the Federal Rules of Civil

Procedure,1 to which plaintiffs Amanda and Christopher Fisher (“the Fishers”) respond in

opposition,2 and in further support of which the USA replies.3 Having considered the applicable

law and the parties’ memoranda, the Court issues this Order & Reasons granting the motion

because the discretionary function exception of the Federal Tort Claims Act (“FTCA”) applies,

thus the USA has not waived sovereign immunity, and this Court lacks subject-matter

jurisdiction over the action.

  I.   BACKGROUND

       This case involves a personal injury. On March 18 2017, the Fishers were hiking the

Plantation Trail in the Barataria Preserve of Jean Lafitte National Historical Park and Preserve in

Marrero, Louisiana.4         The Fishers allege that they encountered muddy trail conditions and

Amanda Fisher (“Mrs. Fisher”) began to sink in the mud up to her calves.5 To avoid the mud,



       1
         R. Doc. 13.
       2
         R. Doc. 16.
       3
         R. Doc. 22.
       4
         R. Doc. 1 at 7-8.
       5
         Id. at 8.
Mrs. Fisher walked onto a raised wooden boardwalk, slipped, and fell causing injury.6 The

Fishers allege that after the accident, a park ranger who made his way to the scene stated that the

trail should have been closed due to damage caused by feral hogs.7 The Fishers contend that the

park rangers knew of dangerous trail conditions but did not communicate the dangers to the

Fishers, or close the trail, and that park rangers constructed the wooden boardwalks from

materials known to be defective.8

       The Park and Plantation Trail are managed by the National Park Service (“NPS”) – a

government agency under the Department of the Interior (“the DOI”). “The Barataria Preserve is

a natural and historical resource … that consists of 25,000 acres of Louisiana wetlands … [and]

is open to the public for recreational use, without fee.”9 Created by the NPS Organic Act, the

NPS’s stated “purpose is to conserve the scenery, natural and historic objects, and wild life in the

[National Park] System units and to provide for the enjoyment of the scenery, natural and

historic objects, and wild life in such manner and by such means as will leave them unimpaired

for the enjoyment of future generations.” 54 U.S.C. § 100101. The NPS manages its mission

under a hierarchy of authority: the Organic Act is the primary federal statute governing the NPS

and its management of national parks; codified regulations govern at the next level (36 C.F.R. §

1.1, et seq.); followed by policy documents issued by the NPS under a three-tier directive system

– tier 1 includes the NPS’s Management Policies; tier 2 includes director’s orders (e.g.,

Director’s Order #50C – NPS Public Risk Management Program); and tier 3 includes reference

manuals, handbooks, and other guidance (e.g., the NPS Sign Manual).10




       6
         Id.
       7
         Id. at 9.
       8
         Id.
       9
         R. Doc. 13-1 at 3 (citing R. Doc. 13-2 at 2).
       10
          Id. at 11-14 (citing, inter alia, R. Docs. 13-2 at 3-7; 13-10). See also R. Docs. 13-4 through 13-7.
                                                         2
        On October 26, 2017, pursuant to 28 U.S.C. § 2675(a), Mrs. Fisher provided notice of her

injury claims to the DOI.11 On February 8, 2018, the DOI denied Mrs. Fisher’s claim and

notified her of a six-month statute of limitations to file suit in federal court.12 Christopher Fisher

(“Mr. Fisher”) did not present to the DOI any administrative claim concerning the accident.13

        On June 11, 2018, within the prescriptive period, the Fishers filed suit in this Court, civil

action no. 18-05801 (the “first action”).14 On December 28, 2018, the United States Magistrate

Judge found that this Court lacked subject-matter jurisdiction over the Fishers’ claims due to

sovereign immunity and that a proposed amendment to their complaint was futile to remedy the

jurisdictional defects.15 Consequently, this Court dismissed the first action for lack of subject-

matter jurisdiction.16

        On March 18, 2019, the Fishers filed the instant action.17 The Fishers allege that the

USA is liable under the FTCA for Mrs. Fisher’s injuries and damages for (1) failure to warn of

known dangers, (2) failure to properly maintain the trail at issue, (3) failure to close the trail, (4)

use of known defective materials in the construction of trail boardwalks, (5) failure to provide

safety training for park staff, and (6) failure to “establish, implement, or enforce policies and

procedure to warn” of dangerous conditions.18 The Fishers also seek damages for Mr. Fisher’s

loss of consortium.

 II.    PENDING MOTION

        The USA filed the instant motion to dismiss arguing that this Court lacks subject-matter



        11
            R. Docs. 1 at 5; 1-1.
        12
            R. Docs. 1 at 5; 1-2.
         13
            R. Docs. 13 at 4-6; 13-3 at 1-2.
         14
            Case 18-cv-5801, R. Doc. 1.
         15
            Case 18-cv-5801, R. Doc. 31.
         16
             Case 18-cv-5801, R. Doc. 32. The Fishers subsequently filed a motion to reconsider this Court’s
dismissal (Case 18-cv-5801, R. Doc. 34), which this Court is denying as of this date.
         17
            R. Doc. 1.
         18
            Id. at 10-12.
                                                     3
jurisdiction over the Fishers’ claims because they fall within the discretionary function exception

of the FTCA, and therefore, the federal government has not waived its sovereign immunity.19

The USA argues that no specific course of conduct was prescribed for the circumstances giving

rise to this action and, further, that trail management and maintenance, including warning

signage and boardwalk materials, are left to the discretion of NPS park managers who must

balance “the competing interests of resource-conservation and visitor enjoyment both now and in

the future.”20 The USA also states that because Mr. Fisher failed to file an FTCA administrative

claim, this Court does not have subject-matter jurisdiction over Mr. Fisher’s claims due to his

failure to exhaust administrative remedies.21

        In opposition, the Fishers contend that the USA is liable for Mrs. Fisher’s injuries

because NPS employees violated non-discretionary NPS policy when they failed to “eliminate,

reduce or warn of [a trail] hazard” and that managing trail hazards does not implicate public

policy but is rather a “garden-variety” slip-and-fall case based on property management and is

thus outside the discretionary function exception to the waiver of sovereign immunity.22 The

Fishers conclude, then, that the park employees’ decisions at issue are not the kind of decision-

making Congress intended to shield under the exception.23

III.    ANALYSIS

             A. Rule 12(b)(1) Standard

        Rule 12(b)(1) of the Federal Rules of Civil Procedure permits a party to challenge a

court’s subject-matter jurisdiction. “[A] claim is ‘properly dismissed for lack of subject-matter

        19
           R. Doc. 13-1.
        20
           Id. at 10.
        21
           Id. at 5-6. The Fishers concede that Mr. Fisher has no claim against the USA. R. Doc. 16 at 2 n.1.
Accordingly, Mr. Fisher’s claims are dismissed for lack of subject-matter jurisdiction for failure to exhaust
administrative remedies pursuant to 28 U.S.C. § 2675. See McAfee v. 5th Circuit Judges, 884 F.2d 221 (5th Cir.
1989).
        22
           R. Doc. 16 at 11, 15 & 20.
        23
           Id.
                                                      4
jurisdiction when the court lacks the statutory authority or constitutional power to adjudicate’ the

claim.” Griener v. United States, 900 F.3d 700, 703 (5th Cir. 2018) (quoting In re FEMA Trailer

Formaldehyde Prod. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012)). The party asserting

jurisdiction bears the burden of proving that subject-matter jurisdiction exists. Id. “Lack of

subject matter jurisdiction may be found in any one of three instances: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). “A motion to dismiss for lack of subject-

matter jurisdiction should be granted only if it appears certain that the plaintiff cannot prove any

set of facts in support of his claims entitling him to relief.” Sureshot Golf Ventures, Inc. v.

Topgolf Int’l, Inc., 754 F. App’x 235, 235 (5th Cir. 2018) (citing Wagstaff v. U.S. Dep’t of Educ.,

509 F.3d 661, 663 (5th Cir. 2007)).

           B. The FTCA’s Discretionary Function Exception

       The FTCA is a limited waiver of the United States government’s sovereign immunity.

Coleman v. United States, 912 F.3d 824, 835 (5th Cir. 2019) (citing 28 U.S.C. § 1346(b)(1)).

Specifically, the FTCA provides a waiver of sovereign immunity for “civil actions on claims

against the United States, for money damages, ... for injury or loss of property, or personal injury

or death caused by the negligent or wrongful act or omission of any employee of the Government

while acting within the scope of his office or employment, under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

       Under the discretionary function exception, however, the federal government’s waiver of

immunity does not apply to “[a]ny claim … based upon the exercise or performance or the

failure to exercise or perform a discretionary function or duty on the part of a federal agency or

                                                 5
an employee of the Government, whether or not the discretion involved be abused.” 28 U.S.C. §

2680(a). “[T]he discretionary function exception insulates the Government from liability if the

action challenged in the case involves the permissible exercise of policy judgment.” Berkovitz v.

United States, 486 U.S. 531, 537 (1988).

          The Supreme Court established a two-part test to determine whether an agency or

employee’s conduct falls within the discretionary function exception, thereby restoring immunity

for the federal government. See id. at 536-37. First, a court must inquire whether the challenged

conduct “involves an element of judgment or choice” regardless of the actor’s intent. Id. at 536.

“Thus, the discretionary function exception will not apply when a federal statute, regulation, or

policy specifically prescribes a course of action for an employee to follow.” Id. Second, “a

court must determine whether [the] judgment is of the kind that the discretionary function

exception was designed to shield” – namely, “decisions grounded in social, economic, and

political policy.”    Id. at 536-37.    Where a statute, regulation, or policy provides agency

discretion, there exists “a strong presumption” that the government “agent’s acts are grounded in

[the same] policy when exercising that discretion.” United States v. Gaubert, 499 U.S. 315, 324

(1991).

             C. Discretionary Function Analysis

          As alleged by the Fishers, the conduct at issue is the NPS employees’ (1) failure to warn

of dangerous trail conditions, (2) failure to properly maintain the trail, (3) failure to close the

trail, (4) use of defective materials in the construction of trail boardwalks, (5) failure to provide

safety training for park staff, and (6) failure to establish, implement, or enforce policies and

procedures to warn of dangerous conditions. The USA contends that the conduct at issue was

discretionary in nature and that NPS employees must balance the agency’s mission of

preservation and conservation with public safety, when making choices about whether to warn

                                                  6
park visitors of conditions, close trails, use materials to construct trail features, and other public

safety decisions.

       Under the Berkowitz two-part test, this Court concludes that the discretionary function

exception applies in this case and the federal government is immune to suit. First, the Court

examines whether the challenged conduct involves an element of judgment or choice, as opposed

to a prescribed course of action. Here, the park employees’ decisions about trail maintenance,

warning signage, and trail closure relating to natural hazards all involve elements of judgment

and choice. No specific course of conduct was required for trail closures in the event of a

hazard. The Fishers point to a regulation which authorizes NPS to close trails without warning

in emergency situations (36 C.F.R. § 1.5) but the regulation does not require such a course of

conduct. The Fishers further contend that an NPS director’s order mandates that NPS should

“[p]eriodically assess risks to park visitors … and when appropriate and feasible, eliminate or

reduce hazards to visitors.”24 The phrase “when appropriate and feasible” necessarily connotes a

balancing of factors to make a judgment about whether a park employee should address a

putative hazard and, if so, “when and how” to manage it. See Spotts v. United States, 613 F.3d

559, 567 (5th Cir. 2010) (“If a statute, regulation, or policy leaves it to a federal agency to

determine when and how to take action, the agency is not bound to act in a particular manner

and the exercise of its authority is discretionary.”) (emphasis added). Thus, whether to close a

park trail involves elements of choice and judgment.

       Additionally, no specific course of conduct is prescribed for warning signage. The

Fishers point to the Director’s Order #52C: Park Signs (“Order #52C”) §§ 5 (program goals) and

7 (responsibilities) to support their contention that NPS employees violated sign standards.

However, the program goals outlined in section 5 are inherently aspirational rather than a

       24
            R. Doc. 13-7 at 13 (Director’s Order #50C: Public Risk Management Program).
                                                        7
prescribed course of conduct. See Gibson v. United States, 809 F.3d 807, 812 (5th Cir. 2016)

(“While the policy seemed nondiscretionary, it did not define what specific level of compliance

was required and what remedial action the [agency] should take if it discovered insufficient

compliance. … [Thus,] the policy was mere ‘generalized, precatory, or aspirational language

that [was] too general to prescribe a specific course of action for an agency or employee to

follow.’”) (reciting how the court in Lopez v. U.S. Immigration & Customs Enf’t, 455 Fed.

App’x. 427 (5th Cir. 2011), resolved the discretionary function exception, and quoting Freeman

v. United States, 556 F.3d 326, 338 (5th Cir. 2009)) (emphasis added). Further, section 7 of

Order #52C lists the responsibilities of NPS regional directors to create a sign program in their

areas but it does not outline a specific course of conduct required to address trail hazards. This

authority requires only that a sign program be established and generally outlines “goals” and

“guiding principles”; it does not provide mandates for sign usage but reserves discretion for the

regional director to create the program and decide when and how signs will be used.25 The NPS

Sign Manual provides:

       [T]he individual park manager … has the responsibility for determining whether
       or not a sign is necessary or appropriate at a given location. The decision to utilize
       a particular sign at a particular location requires the professional judgment of the
       park manager ….

       It is important … that such decisions bear in mind long standing NPS policy to
       minimally intrude upon the natural or historic setting in National Park System
       areas, and to avoid an unnecessary proliferation of signs, while striving to ensure
       for the safety of park visitors.26

The NPS Management Policies emphasize the discretion involved in making safety decisions:

“These management policies do not impose park-specific visitor safety prescriptions. The means

by which public safety concerns are to be addressed is left to the discretion of superintendent and



       25
            R. Doc. 13-6 at 2-5 (Order #52C §§ 4, 5 & 7).
       26
            R. Doc. 13-5 at 2.
                                                            8
other decision-makers at the park level …. Examples include decisions about whether to install

warning signs, … close roads and trails ….”27 A director’s order reiterates this point: “The

means by which public safety concerns are to be addressed in each park falls under the discretion

of the park’s superintendent.”28 Certainly, signage to warn of hazards is a chief aim of park

managers, but there sometimes exists a conflict between the competing goals of public safety and

the preservation and conservation of a park’s natural setting, a balancing act ultimately left to the

discretion of park employees. For example, the NPS Management Policies caution: “Signs will

be held to the minimum number, size, and wording required to serve their intended functions and

to minimally intrude upon the natural and historic settings. They will be placed where they do

not interfere with park visitors’ enjoyment and appreciation of park resources.”29 Therefore,

park managers are required to balance these concerns constantly and use their best judgment

about when and how to provide signs to enhance public safety without intruding unduly on the

natural and historic settings of the park or park visitors’ enjoyment and appreciation of them.30

Thus, decisions about warning signage also involve elements of judgment and choice.

        Similarly, no specific course of conduct is prescribed for maintenance of trails, use of

boardwalk materials, or safety training for park staff.                The Fishers point to no authority

establishing mandates for boardwalk construction or materials, trail maintenance, or training on

safety policies. Section 9.2.2.2 of the NPS Management Policies states that wetlands, “where

possible[,] … will be spanned by a boardwalk or other means, using sustainable materials that

will not disturb hydrologic or ecological processes.”31                The Fishers make the conclusory

        27
            R. Doc. 13-4 at 7 (Management Policies § 8.2.5.1).
        28
            R. Doc. 13-7 at 2 (Director’s Order #50C: Public Risk Management Program).
         29
            R. Doc. 13-4 at 10 (Management Policies § 9.3.1.1).
         30
            Additionally, although it does not inform the inquiry on whether an element of judgment or choice was
involved, the USA notes that the Fishers were warned of the hazard they confronted by means of a sign at the
trailhead stating that the trail was “slippery when wet” (R. Doc. 13-8) and a notice on the trail map stating that
“hiking trails … in rainy periods, most are muddy and may be impassable.” R. Doc. 13-9 at 2.
         31
            R. Doc. 13-4 at 9.
                                                        9
assertion that the boardwalk was built with “non-sustainable materials,” but they do not contest

that it was the park’s charge to weigh the choice of materials against the prospect that the

materials might “disturb the hydrologic or ecological processes” in the park. The testimony of

former park youth ambassador, Caleb Ezelle, about known slippery conditions does not

demonstrate that NPS employees violated a prescribed course of conduct; instead, it supports the

park’s decision to post, and its posting of, a sign warning of slippery conditions when wet.32

         In sum, the NPS must balance visitor safety with the preservation and conservation of the

park’s resources for the enjoyment of future generations.                    These occasionally competing

concerns necessarily call for discretion in matters of safety mitigation, which is reflected in NPS

policies. Thus, the first prong of the Berkowitz two-part test is satisfied because the conduct at

issue here involved judgment and choice, not a prescribed course of conduct.

         Under the second prong of the two-part test, this Court examines whether the NPS

discretionary choices about safety mitigation are of the kind of agency judgments grounded in

public policy that the discretionary function exception was designed to shield. See Berkowitz,

486 U.S. at 536-37. They are. At the outset, a strong presumption exists that conduct exercising

granted authority is grounded in the same policy which confers discretionary authority. Gaubert,

499 U.S. at 324. Additionally, NPS regulations expressly state that the conduct as issue here

(managing park trails) is discretionary because park employees must balance sometimes

competing concerns of public safety and conservation in order to advance the mission of the

NPS.33        Moreover, courts routinely hold that the NPS’s decisions of when and how to mitigate

         32
            See R. Doc. 16 at 11-12. The USA objects to Ezelle’s affidavit. R. Doc. 22 at 6 n.11. It is unnecessary
for the Court to resolve this objection given its disposition of the motion, even considering the affidavit.
         33
             See, e.g., R. Docs. 13-4 (Management Policies) at 7 (“When practicable and consistent with
congressionally designated purposes and mandates, the [NPS] will reduce or remove known hazards and apply other
appropriate measures, including closures, guarding, signing, or other forms of education. In doing so, the [NPS’s]
preferred actions will be those that have the least impact on park resources and values.”); 13-7 (Order #50C) at 2
(“Superintendents must make discretionary decisions that balance public recreation and safety with preservation of
the protected natural, historic, or cultural setting.”).
                                                        10
natural trail risks are based in the very public policy that confers its authority. See, e.g., Terbush

v. United States, 516 F.3d 1125, 1130 (9th Cir. 2008) (“Much of the NPS’s work is ‘grounded’ in

the Organic Act’s broad mandate to balance conservation and access.”). Thus, the Fishers have

not overcome the strong presumption that NPS decision-making, management, and conduct in

mitigating naturally-occurring trail risks are grounded in the same policy underlying the NPS’s

mission and authority to do so.

       The Fishers urge this Court to categorize this matter as a “mundane … garden variety”

slip-and-fall case, in line with case law holding that routine property maintenance or decisions

made in the operation of a business as a private landowner are not the kind of decisions grounded

in public policy the discretionary function exception was intended to shield and, therefore, the

federal government’s immunity should be waived. See, e.g., Gotha v. United States, 115 F.3d

176, 181 (3d Cir. 1997) (observing that a failure to provide sufficient lighting and handrails was

“not about a national security concern, but rather a mundane, administrative, garden-variety,

housekeeping problem that is about as far removed from the policies applicable to the Navy’s

mission as it is possible to get”); O’Toole v. United States, 295 F.3d 1029, 1032 (9th Cir. 2002)

(finding discretionary function exception did not apply where government negligently

maintained an irrigation system).

       There is an important distinction between the government’s acting as a private landowner

or its acting as a wilderness landowner.        “[W]hen the Government acts as landowner of

wilderness, certain kinds of maintenance decisions have been found to contain multiple policy

considerations.” Gibson, 809 F.3d at 815. “[W]hen the NPS decides whether to warn of dangers

that exist naturally in its national parks, those decisions generally are guided by considerations of

policy.” Young v. United States, 769 F.3d 1047, 1056 (9th Cir. 2014); see also Terbush, 516

F.3d at 1135-37 (noting that the NPS’s decision not to warn of a rockfall hazard was grounded in

                                                 11
a broader public policy to balance conservation and safety); Valdez v. United States, 56 F.3d

1177, 1180 (9th Cir. 1995) (observing that a decision not to warn of natural and obvious risk of a

cliff “implicates a choice between the competing policy considerations of maximizing access to

and preservation of natural resources versus the need to minimize potential safety hazards”). But

see Young, 769 F.3d 1047 (reasoning that not posting warning signs by a 12-foot hole created by

the NPS near a visitor center was not the type of policy judgment that was intended to be

shielded by the discretionary function exception).

       Here, a muddy condition caused by feral hogs is a naturally-occurring trail hazard rather

than a dangerous condition caused by, or even closely controlled by, NPS employees. Whether

or not to close the trail and how best to mitigate the naturally-occurring risk directly implicates

the policies and mission of the NPS to preserve park resources, including the park’s natural and

historic setting, for the enjoyment of visitors. At the Plantation Trail, the NPS provided wooden

structures to traverse muddy and wet conditions, and indeed warned visitors of slippery

conditions at the trailhead and on the trail map. Although the Fishers now insist that the NPS’s

mitigation choices were insufficient for the danger, it is not the role of this Court to “second-

guess” an agency’s decisions grounded in a public policy undergirding its authority and mission.

Gaubert, 499 U.S. at 323. The NPS conduct at issue in this case implicates policy considerations

that the NPS must weigh and balance at the park level on a day-to-day basis, including whether

to allow public safety concerns to intrude upon the competing interests of preserving a park’s

natural setting for the enjoyment of visitors for generations to come.          Thus, the NPS’s

maintenance and preservation of miles of nature trails is akin to the Army Corps of Engineers’

maintenance of miles of waterways – properly categorized as “quintessentially discretionary,”

rather than routine property maintenance. See MS Tabea Schiffahrtsgesellschaft MBH & Co. v.

Bd. of Comm’rs of Port of New Orleans, 636 F.3d 161, 163 (5th Cir. 2011) (finding Corps’

                                                12
dredging decisions in maintaining navigability of the Mississippi River fell under the

discretionary function exception).

        Government agencies are often required to balance competing considerations before

deciding upon a course of action: when such decisions are discretionary and policy-driven, they

are protected by the strong presumption in favor of the discretionary function exception. Id.

(considering whether dredging projects were “economically justified or environmentally

acceptable”). The Fishers have not overcome the presumption that the NPS’s decisions in

managing the Plantation Trail, which were animated by the same public policy and mission

underlying the authority granted the NPS by the Organic Act, are entitled to the protection

afforded by the discretionary function exception. Thus, the exception applies, and the USA’s

sovereign immunity from suit has not been waived for the conduct at issue. Consequently, this

Court has no subject-matter jurisdiction to proceed with this matter.

IV.     CONCLUSION

        Accordingly, and for the foregoing reasons,

        IT IS ORDERED that the USA’s motion to dismiss (R. Doc. 13) is GRANTED, and

this action is hereby DISMISSED WITHOUT PREJUDICE for lack of subject-matter

jurisdiction.

        New Orleans, Louisiana, this 31st day of August, 2019.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                13
